DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 07/22/2020.  
Claims 8-14 and 28-29 have been canceled.
Claims 1-7 and 15-27 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 08/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and apparatus, and medium for calculating data and determining data.
The limitations “calculating …; calculating …; determining …; determining …” as recited in claim 1 is a process, under the broadest reasonable interpretation, covering performance of the limitations in the mind or by pen and paper (See Berkheimer v. HP, Inc., 881 F.3d 1360, 1366, 125 USPQ2d 1649 (Fed. Cir. 2018)) but for the recitation of generic computer components.  That is, other than reciting “at a processor”, “receiving” in the context of the claim encompasses the user using a piece of paper to make calculations and determinations.  “calculating” in the context of the claim encompasses e.g. the user writing or thinking of writing on the piece of paper.  “determining” in the context of the claim encompasses the user writing on the piece of paper or thinking.  If a claimed limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claim 15 also recites similar claim language as claim 1.
This judicial exception is not integrated into a practical application.  In particular, the claim recites two additional elements. The claim recites at least one “processor” and “memory” to cause calculating and determining.  The processor/memory is recited at a high-level of generality (i.e., as a generic processor/memory performing a generic computer function of receiving, selecting, and outputting), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than a generic computer component, field of use, and/or well understood, routine, conventional computer functions.  Therefore, the claims are not patent eligible.
Regarding claim 2, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites further determining, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  This similarly applies to claim 16.
Regarding claim 3, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites how determining is performed, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  This similarly applies to claim 17.
Regarding claim 4, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites how determining is performed, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  This similarly applies to claim 18.
Regarding claim 5, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites further determining, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  This similarly applies to claim 19.
Regarding claim 6, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites further determining, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  This similarly applies to claim 20.
Regarding claim 7, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites where the cursor is located, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  This similarly applies to claim 21.
Regarding claim 22, the claim recites storing information in the “memory”.  The memory is recited at a high-level of generality (i.e., as a generic memory performing a generic computer function of storing), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This similarly applies to claim 23.
Regarding claim 24, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites locking a cursor, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 25, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites unlocking a cursor, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 26, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites how a cursor is unlocked or locked, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  
Regarding claim 27, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  For example, the claim merely recites further calculating, which is insignificant extra-solution activity.  See MPEP 2106.05(g).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks (EP 1267146 as cited in IDS dated 08/13/2020) in view of Weimper (US 20020198633 A1 as cited in IDS dated 08/13/2020).
As per independent claim 1, Hendriks teaches a method for determining a location on a navigational map, the method comprising: calculating at least one boundary rectangle for a path on the navigational map (e.g. paragraph 30, and figure 5 item 20 which is “Search area for original route calculation”), the path comprising at least two waypoints map (e.g. paragraph 30, and figure 5 items 22, 24, etc.”), each waypoint being connected to a next successive waypoint by a respective line segment in such a manner that each line segment has two endpoints (e.g. paragraph 30, and figure 5 showing “successive waypoints” with line segments in between); calculating a respective segment boundary rectangle for each line segment with two endpoints (e.g. paragraph 30, “rectangles 32, 34, 36, and 38” and figure 5), but does not specifically teach location of a cursor and determining whether the cursor is located within the at least one boundary rectangle; and determining, when the cursor is located within the at least one boundary rectangle, whether the cursor is located within one segment boundary rectangle of the respective segment boundary rectangles.  
However, Weimper teaches determining whether a cursor is located, i.e. location of a cursor, within the at least one boundary rectangle (e.g. in paragraphs 49-50, “check whether the cursor 62 is on a street 54-58 or in a margin region 60” of rectangle 50 in figure 2 which represents a retrieved portion of a map, i.e. search area) and determining, when the cursor is located within the at least one boundary rectangle, whether the cursor is located within one segment boundary rectangle of the respective segment boundary rectangles (e.g. in in paragraphs 49-50, “check whether the cursor 62 is on a street 54-58 or in a margin region 60”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hendriks to include the teachings of Weimper for the purpose of allowing a user to more easily interact with an area of interest.

Claim 15 is the apparatus claim corresponding to method claim 1 and is rejected under the same reasons set forth and the combination further teaches “at least one processor and at least one memory including computer program code” (e.g. Weimper, in paragraphs 37-38). 

As per claim 22 the rejection of claim 15 is incorporated and the combination further teaches storing information of said one segment boundary rectangle in a memory in order to obtain a stored segment boundary rectangle (e.g. Hendriks, in paragraph 35).

As per claim 23 the rejection of claim 15 is incorporated and the combination further teaches checking from the memory if the cursor is within the stored segment boundary rectangle, and if so, considering the stored segment boundary rectangle active (e.g. Hendriks, in paragraph 35; Weimer, in paragraphs 49-50).

As per claim 24, the rejection of claim 22 is incorporated and the combination further teaches locking the cursor to one stored segment boundary rectangle (e.g. Weimer, in paragraphs 50-51, “attract”).

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks (EP 1267146) in view of Weimper (US 20020198633 A1) as applied above, and further in view of Newell et al. (US 5123087 A).
As per claim 2 the rejection of claim 1 is incorporated, but the combination does not specifically each determining, when the cursor is located within one segment boundary rectangle, whether the cursor is located near or within one endpoint inside said one segment boundary rectangle based on a first predetermined distance threshold.  However, the combination teaches when the cursor is located within one segment boundary rectangle comprising one endpoint (e.g. Weimper, in paragraphs 50 and 53) and Newell teaches determining whether a cursor is located near or within one endpoint based on a first predetermined distance threshold (e.g. in column 4 lines 58-66 and claims 2-3, “within the hit radius”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Newell for the purpose of allowing a user to quickly interact with a point of interest.

As per claim 3 the rejection of claim 2 is incorporated and the combination further teaches wherein determining whether the cursor is located near or within one endpoint inside said one segment boundary rectangle comprises measuring a respective distance between a location of the cursor and each endpoint of the line segment inside said one segment boundary rectangle, comparing the respective distance between the location of the cursor and each endpoint of the line segment inside said one segment boundary rectangle to each other in order to determine the shorter distance corresponding to the distance between the location of the cursor and said one endpoint (e.g. Newell, in column 4 lines 58-66 and column 9 lines 52-55 and claims 2-3, “comparing a point in the set against a previously determined best point… closer”).

As per claim 4 the rejection of claim 3 is incorporated and the combination further teaches wherein determining whether the cursor is located near or within one endpoint inside said one segment boundary rectangle further comprises comparing the shorter distance to the first predetermined distance threshold, the cursor being located near or within said one endpoint when the shorter distance is within the first predetermined distance threshold (e.g. Newell, in column 4 lines 58-66 and column 9 lines 52-55 and claims 2-3, “within the hit radius… comparing a point in the set against a previously determined best point… closer”).
Claims 16-18 are the apparatus claims corresponding to method claims 2-4 and are rejected under the same reasons set forth.  

Claims 5-7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks (EP 1267146) in view of Weimper (US 20020198633 A1) as applied above, and further in view of Korzunov (US 20150377627 A1).
As per claim 5 the rejection of claim 1 is incorporated, but the combination does not specifically each determining, when the cursor is not located near or within one endpoint inside said one segment boundary rectangle, whether the cursor is located near or within the line segment inside said one segment boundary rectangle based on a second predetermined distance threshold.  However, Korzunov teaches determining, when an item is not located near or within one endpoint inside a one segment boundary rectangle, whether the item is located near or within the line segment inside said one segment boundary rectangle based on a second predetermined distance threshold (e.g. in paragraph 68 and figure 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Korzunov for the purpose of determining a closest point to the path.

As per claim 6 the rejection of claim 5 is incorporated and the combination further teaches wherein determining whether the cursor is located near or within the line segment inside said one segment boundary rectangle comprises projecting a location of the cursor to the line segment in order to obtain a projected location of the cursor, measuring a distance between the location of the cursor and the projected location of the cursor and comparing the distance between the location of the cursor and the projected location of the cursor to the second predetermined distance threshold (e.g. Korzunov, in paragraphs 68-69 and 71 and figure 9 showing projected location 9 which is compared to distance 375D).

As per claim 7 the rejection of claim 6 is incorporated and the combination further teaches wherein the cursor is located near or within the line segment inside said one segment boundary rectangle when the distance between the location of the cursor and the projected location of the cursor is within the second predetermined distance threshold (e.g. Korzunov, in paragraphs 68-69 and 71 and figure 9 showing projected location 9 which is compared to distance 375D).
	Claims 19-21 are the apparatus claims corresponding to method claims 5-7 and are rejected under the same reasons set forth.  

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks (EP 1267146) in view of Weimper (US 20020198633 A1) as applied above, and further in view of Hidaka et al. (US 5327528 A).
As per claim 25, the rejection of claim 17 is incorporated, but the combination does not specifically teach unlocking, when the cursor is moved to a location away from the stored segment boundary rectangle, the cursor from the stored segment boundary rectangle based on a third predetermined distance threshold.  However, Shaffer teaches unlocking, when the cursor is moved to a location away from an entity, the cursor from the entity based on a third predetermined distance threshold (e.g. in column 5 lines 5-8, “selection effective area” defines a threshold where selection is effective, i.e. outside the area is not effective, i.e. unlocked, and figures 3A-3B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hidaka for the purpose of allowing some leeway for an effective area.

As per claim 26 the rejection of claim 25 is incorporated and the combination further teaches when unlocking the cursor from the stored segment boundary rectangle, cause comparing a distance between the location of the cursor and the stored segment boundary rectangle to the third predetermined distance threshold, the cursor being unlocked from the stored segment boundary rectangle when the distance between the location of the cursor and the stored segment boundary rectangle is outside the third predetermined distance threshold and the cursor remaining locked to the stored segment boundary rectangle when the distance between the location of the cursor and the stored segment boundary rectangle is within the third predetermined threshold (e.g. Hidaka, in column 5 lines 5-8, “selection effective area” defines a threshold where selection is effective, i.e. outside the area is not effective, i.e. unlocked, and figure 3A).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hendriks (EP 1267146) in view of Weimper (US 20020198633 A1) as applied above, and further in view of Shaffer et al. (US 5907608 A).
As per claim 27 the rejection of claim 15 is incorporated and the combination further teaches calculate each boundary rectangle and each segment boundary rectangle in latitude and longitude coordinates, the path being composed of a series of latitude and longitude points (e.g. in paragraph 38, “GPS” which uses latitude and longitude coordinates/points, and figure 2), but does not specifically teach minimum and maximum.  However, Shaffer teaches minimum and maximum latitude and longitude coordinates (e.g. in column 54 lines 30-36, “minimum and maximum latitude and longitude”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Shaffer for the purpose of facilitating definition of rectangular boundaries.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Donlan et al. (US 20120235791 A1) teaches “a planned route 850 with route boundary segments  855, 860, 865, 870, 875, 880” (e.g. in paragraph 106).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        07/02/2020


/ARIEL MERCADO/Primary Examiner, Art Unit 2176